FILED
                              NOT FOR PUBLICATION                           OCT 27 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



NGOC ANH THI LE;                                  No. 08-72681
DUY PHUONG LE DO
                                                  Agency Nos. A046-497-155
               Petitioners,                                   A046-497-157

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                                                           **
                              Submitted October 19, 2010

Before:        O’SCANNLAIN, TALLMAN and BEA, Circuit Judges.

       Ngoc Anh Thi Le and her son, Duy Phuong Le Do, natives and citizens of

Vietnam, petition the Board of Immigration Appeals’ order dismissing their appeal

from an immigration judge’s removal order. We have jurisdiction under 8 U.S.C.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for substantial evidence, Damon v. Ashcroft, 360 F.3d 1084,

1088 (9th Cir. 2004), and we deny the petition for review.

      Substantial evidence supports the agency’s determination that Le failed to

satisfy her burden of establishing that she entered into a good faith marriage, where

the evidence indicates Le and her former spouse had limited joint assets and only

lived together for four months. Cf. id. at 1088-89 (evidence of shared finances and

a year-long shared residency was substantial evidence that couple intended to

establish a life together at the time they were married); see also 8 C.F.R.

§ 216.5(e)(2)(i)-(iv).

      PETITION FOR REVIEW DENIED.




                                           2                                    08-72681